Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The abstract of the disclosure is objected to because the abstract has a word “conFig.d”. It should be “configure”.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the specification uses a word “conFig.d”. It should be “configure”.
In addition, a word “rasterisation” is used in the specification. Examiner suggests to use “rasterization” to align with common computer terminology.  
Appropriate correction is required.

Claim Objections
	Claims 8-14 are objected to because of the following informalities:  
sation” is used in the claims. Examiner suggests to use “rasterization” to align with common computer terminology.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10453250 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent US 10453250 contain substantially all the limitations of the instant application claims.

Application No. 16/564187
Patent No. US 10453250 B2
1. In a graphics processing system having geometry processing logic for processing received input graphics data items, the improvement comprising: configuring the geometry processing logic to write to a memory, for each instance of one or more shader stages, shader stage output data used to process the received input graphics data items, wherein said one or more shader stages do not include a final shader stage used to determine transformed positions in a rendering space of one or more sub-primitives 

geometry processing logic comprising:
geometry transform and sub-primitive logic configured to receive graphics data of input graphics data items, and to determine transformed positions within the rendering space of one or more sub-primitives derived from the input 
a tiling unit configured to generate control stream data including indications to indicate shader stage output data which is to be used for rendering each tile; and
wherein the geometry processing logic is configured to write to a memory, for each instance of a pre-determined shader stage, shader stage output data comprising data output from the instance of the pre-determined shader stage used to process the received graphics data, wherein the pre-determined shader stage is a shader stage other than a final shader stage used by the geometry transform and sub-primitive logic; and

a fetch unit configured to fetch the shader stage output data for the pre-determined shader stage for a particular tile;
rasterisation transform and sub-primitive derivation logic configured to derive, from the fetched shader stage output data and by re-executing one or more of said plurality of shader stages, transformed sub-primitives within the rendering space to be used for rendering the particular tile;
one or more processing units for rendering the derived sub-primitives, to thereby generate a rendering output for the particular tile; and



wherein the geometry processing phase comprises:
receiving, using geometry transform and sub-primitive logic of geometry processing logic, graphics data of input 
generating, using a tiling unit of the geometry processing logic, control stream data including indications to indicate shader stage output data which is to be used for rendering each tile; and
wherein the geometry processing logic is configured to write to a memory, for each instance of a pre-determined shader stage, shader stage output data comprising data output from the instance of the pre-determined shader stage used to process the received graphics data, wherein the pre-determined shader stage 
wherein the rasterisation phase comprises:
generating, using rasterisation logic, a rendering output for each of the tiles, the generating comprising:
fetching, using a fetch unit, shader stage output data for the pre-determined shader stage for a particular tile;
deriving, using rasterisation transform and sub-primitive derivation logic, from the fetched shader stage output data and by re-executing one or more of said plurality of shader stages, transformed sub-primitives within the rendering space 
rendering, using one or more processing units, the derived sub-primitives, to thereby generate a rendering output for the particular tile; and
storing, in a cache, a hierarchy of shader stage output data with different levels of the hierarchy representing output data from different re-executed stages of the plurality of shader stages for use in generating the rendering outputs for the tiles.


wherein the geometry processing phase comprises:
receiving, using geometry transform and sub-primitive logic of geometry processing logic, graphics data of input graphics data items, and determining transformed positions within the rendering space of one or more sub-primitives derived from the input graphics data items using a plurality of shader stages; and
generating, using a tiling unit of the geometry processing logic, control stream data including indications to indicate shader stage output data which is to be used for rendering each tile; and

wherein the rasterisation phase comprises:
generating, using rasterisation logic, a rendering output for each of the tiles, the generating comprising:

deriving, using rasterisation transform and sub-primitive derivation logic, from the fetched shader stage output data and by re-executing one or more of said plurality of shader stages, transformed sub-primitives within the rendering space to be used for rendering the particular tile;
rendering, using one or more processing units, the derived sub-primitives, to thereby generate a rendering output for the particular tile; and
storing, in a cache, a hierarchy of shader stage output data with different levels of the hierarchy representing output data from different re-executed stages of the 


Dependent claims 2-8, 10-16, 18-19 recites similar matter as claim 1-20 of Patent US 10453250 B2 and are rejected for the same reason. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-2, 4-11, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howson et al. (US Pub 2015/0317818 A1).
As to claim 1, Howson discloses in a graphics processing system having geometry processing logic for processing received input graphics data items (Howson, ¶0074), the improvement comprising: 
configuring the geometry processing logic to write to a memory, for each instance of one or more shader stages, shader stage output data used to process the received input graphics data items, wherein said one or more shader stages do not include a final shader stage used to determine transformed positions in a rendering space of one or more sub-primitives derived from said input graphics data items (Howson, Fig1, ¶0074, “The implementation of this geometry processing may be performed differently in different implementations. For example, where a programmable cluster of computation units is available to perform geometry computation, shading computation (e.g., shading of ray intersections, vertex shading, pixel shading, and so on), ray traversal, or other kinds of tasks, that programmable cluster can be configured to implement the geometry processing required. The implementation can run threads of computation that receive inputs and/or produce outputs from another thread in order to implement a sequence of geometry modifications required. In other examples, intermediately processed geometry data may be stored in memory and read/written as required by one or more threads of computation implementing the geometry processing.” ¶0075, “some geometry modifications may be incremental. So, even if it is can be indicated that a certain portion of an incremental series of geometry elements are located within a particular tile, it may not be possible to generate only those instances, because later instances may depend on iterating through earlier primitives in a programmatic sequence. In one implementation, unnecessarily repetition computation is reduced by storing incremental geometry data in a local memory, such as a cache. This has the advantage that, where the instances are spread over more than one tile, predecessor geometry elements may not need to be recreated for each tile. In such an implementation, it can be defined which portions of an incremental series of geometry are within a particular tile or 3-D acceleration structure element, and then those elements can be first looked for within a cache, before beginning a geometry process to reproduce those elements, which may require iterating through predecessor elements that are not within that tile or acceleration structure element.”)

As to claim 2, claim 1 is incorporated and Howson discloses said one or more shader stages comprise a pre-determined shader stage (Howson, Fig. 1, vertex shader, hull shader, geometry shader.)

As to claim 4, claim 1 is incorporated and Howson discloses some of the graphics data items are control points describing a patch to be tessellated to generate a plurality Howson, ¶0048, “geometry data 25 can be submitted (e.g. streamed) for processing. In an example, patches of geometry can be supplied to a vertex shader 27, which can in turn provide shaded vertex data to a hull shader 29. Vertex shader 27 can, for example, programmatically move control points of patches (e.g., a combination of one or more of translation, rotation, or scaling), or perform initial vertex lighting, or both, or other types of programmatic operations on these control points. These control points can be provided to units that perform tessellation-related functions.”).

As to claim 5, claim 1 is incorporated and Howson discloses the rendering space is divided into a plurality of tiles, and wherein a sub-primitive is used for rendering a tile if the sub-primitive is at least partially in the tile (Howson, ¶0019, “The method comprises producing geometric primitives located in a 3-D scene from source geometry data and defining a set of tile object lists. Each tile object tile contains data indicating which source geometry from the set of source geometry results in geometric primitives that are within a boundary of a respective tile of pixels of a 2-D image. The method also comprises producing an acceleration structure comprising a graph of elements, each defining a respective volume in the 3-D scene and rendering the 2-D image from the scene by using the tile object lists to identify a visible surface at each pixel of the 2-D image.”).

As to claim 6, claim 1 is incorporated and Howson discloses the input graphics data items describe geometry within a 3D scene to be rendered, and wherein the rendering output is a rendered image of the scene (Howson, ¶0019, “The method comprises producing geometric primitives located in a 3-D scene from source geometry data and defining a set of tile object lists. Each tile object tile contains data indicating which source geometry from the set of source geometry results in geometric primitives that are within a boundary of a respective tile of pixels of a 2-D image. The method also comprises producing an acceleration structure comprising a graph of elements, each defining a respective volume in the 3-D scene and rendering the 2-D image from the scene by using the tile object lists to identify a visible surface at each pixel of the 2-D image, and tracing rays in the 3-D scene, using the acceleration structure, from the identified visible surfaces to identify a primitive intersected by each of the rays, if any, and producing information contributing to a final shade for the visible surface at each pixel.”).

As to claim 7, claim 1 is incorporated and Howson discloses the shader stage output data written to memory comprises vertex data output from a first shader stage and additional data from a further shader stage that is subsequent to the first shader stage (Howson, Fig .1, ¶0015, “the source geometry data comprising vertex data and two or more sets of vertex connectivity data.” ¶0039, “vertexes of primitives can be used as input to tessellation and to geometry shaders or displacement engines that can amplify a number of primitives by dicing a larger primitive into smaller ones, or otherwise deform geometry so that an extent of geometry after these further geometry operations is different from an original extent.” ¶0051, “Shader 37 can perform further programmable shading operations on geometry and produce vertices to be stored in vertex cache 41.”).

As to claim 8, claim 1 is incorporated and Howson discloses the rendering space is divided into a plurality of tiles, the graphics processing system further comprising: rasterisation logic configured to generate a rendering output from shader stage output data, comprising a cache configured to store a hierarchy of shader stage output data with different levels of the hierarchy representing output data from different re-executed stages of the plurality of shader stages for use in generating the rendering outputs for the tiles (Howson, Fig .14, ¶0024, “Such systems may comprise one or more memories for storing source geometry, and cache(s) for storing finalized geometry. These memories may be part of a memory hierarchy.”. ¶0051, “Shader 37 can perform further programmable shading operations on geometry and produce vertices to be stored in vertex cache 41. Vertices stored in vertex cache 41 can serve as a basis for producing data to be used during rasterization (e.g., tile-based rasterization) and during ray tracing operations.” ¶0052-0053, ¶0102, “These vectorized execution units 504-506 communicate with a cache hierarchy 510. Cache hierarchy 510 may provide a set of private memories (e.g., an L1 cache) for each execution unit, as well as other levels of cache hierarchy.” ¶0106, “More specifically relating to geometry processing, a vertex shader or geometry shader (outputting polygons/geometric primitives) may have its output sent towards or enqueued to a hierarchy building process.”).

As to claim 9, Howson discloses in a graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles, the graphics processing system having rasterisation logic arranged to generate a rendering output for each of the tiles, the improvement comprising: configuring the rasterisation logic to have a cache arranged to store a hierarchy of shader stage output data from a plurality of shader stages operating on input graphics data items, with different levels of the hierarchy representing output data from different re-executed stages of the plurality of shader stages for use in generating the rendering outputs for the tiles (Howson, Fig .14, ¶0024, “Such systems may comprise one or more memories for storing source geometry, and cache(s) for storing finalized geometry. These memories may be part of a memory hierarchy.”. ¶0051, “Shader 37 can perform further programmable shading operations on geometry and produce vertices to be stored in vertex cache 41. Vertices stored in vertex cache 41 can serve as a basis for producing data to be used during rasterization (e.g., tile-based rasterization) and during ray tracing operations.” ¶0052-0053, ¶0102, “These vectorized execution units 504-506 communicate with a cache hierarchy 510. Cache hierarchy 510 may provide a set of private memories (e.g., an L1 cache) for each execution unit, as well as other levels of cache hierarchy.” ¶0106, “More specifically relating to geometry processing, a vertex shader or geometry shader (outputting polygons/geometric primitives) may have its output sent towards or enqueued to a hierarchy building process.”).

As to claim 10, claim 9 is incorporated and Howson discloses the cache comprises a plurality of memory pools, wherein different ones of the memory pools are configured to store shader stage output data from different levels of the hierarchy (Howson, ¶0068, “One principal difference is that efficiency in ray tracing complex scenes typically is enhanced by creating an acceleration structure that has different levels of abstraction of geometry in the 3-D scene. For example, an acceleration structure may be a hierarchical arrangement of elements, where each of the elements bounds a respective volume in 3-D space.” ¶0086, “FIG. 7 depicts an approach to tuning a level of coarseness in an acceleration structure that will be used to subdivide a 3-D scene into different portions, for the purpose of on-demand creation of final geometry of those different portions. A coarse acceleration structure may be defined based on a criteria of how much memory can be allocated to storing the coarse acceleration structure.” ¶0091, “FIG. 9 depicts an example memory map 382 of how vertex data and vertex connectivity data can be arranged in memory. In FIG. 9, vertex definition data for low-resolution geometry 388 can be stored separately from supplemental vertex definition data 390, and vertex connectivity data for low resolution geometry 392 can be stored separately from vertex connectivity data for high-resolution geometry 394. In order to create geometry at a particular resolution, the base line low resolution geometry may always be accessed, and then selections from supplemental vertex definition data can be accessed, along with appropriate portions of vertex connectivity data.” Fig. 14, ¶0102, “These vectorized execution units 504-506 communicate with a cache hierarchy 510. Cache hierarchy 510 may provide a set of private memories (e.g., an L1 cache) for each execution unit, as well as other levels of cache hierarchy.”).

As to claim 11, claim 9 is incorporated and Howson discloses the cache is configured to store shader stage output data for one or more levels of the hierarchy below a level of output data of a pre-determined shader stage, but wherein the cache is configured to not store shader stage output data for any level of the hierarchy above the level of the pre-determined shader stage output data (Howson, ¶0086, “FIG. 7 depicts an approach to tuning a level of coarseness in an acceleration structure that will be used to subdivide a 3-D scene into different portions, for the purpose of on-demand creation of final geometry of those different portions. A coarse acceleration structure may be defined based on a criteria of how much memory can be allocated to storing the coarse acceleration structure.” Fig .8, ¶0087, “such process also can involve producing portions of an acceleration structure” Fig.9, ¶0091, “FIG. 9 depicts an example memory map 382 of how vertex data and vertex connectivity data can be arranged in memory.” ¶0093, “For example, geometry production that is intended for consumption by a rasterization subsystem may clip geometry to a view frustrum of an image, or of a tile within the image, and/or cull backfacing primitives.” Fig. 10, 420, 424, ¶0097, “At 420, caching/cacheability characteristics for geometry and/or acceleration data produced are determined. Such determination can use indicia 424 of demand for such geometry and/or acceleration structure elements. Such determination also can use metadata collected at 418.” “These caching/cacheability characteristics may be effected by directing a cache coherency manager or cache replacement manager to expect a particular number of reads for a given set of data, and then to allow the data to be evicted.” Only portions of an acceleration structure are stored in cache.).

As to claim 14, claim 9 is incorporated and Howson discloses the cache is configured to store sub-primitives derived from input graphics data items and wherein the rasterisation logic further comprises: a cache controller configured to: receive control stream data for a tile, retrieve sub-primitives which are stored in the cache and which are indicated by the control stream data for the tile, and provide the retrieved sub-primitives to one or more processing units to be rendered (Howson , Fig.1, Fig.2C, “FIG. 2C depicts a rasterization flow where screen space tiling 123 can be performed by beginning to process a tile (125) including accessing 2-D screen space object extent data (127) (e.g., an object list) and checking whether identified final geometry is cached (133) and to the extent not cached, providing identified source geometry and geometry process identification (129) to a geometry processing unit. On retrieved or recreated final geometry, HSR (visible surface identified) can be performed. In some implementations, even though certain final geometry is not visible within a tile, some of that geometry may be cached, because it may be used for ray traversal operations. In some situations, a cache requested flag may be set for certain final geometry, which would indicate demand on the ray traversal side for certain portions of final geometry (or vice versa).”).

As to claim 15, claim 14 is incorporated and Howson discloses the one or more processing units comprise: a hidden surface removal unit configured to remove primitive fragments which are hidden; and a texturing/shading unit configured to apply one or both of texturing and shading to primitive fragments (Howson, Fig .2C, ¶0079, “the primitives may be passed to hidden surface removal unit 70, which removes any surfaces which are not visible in the tile, and the resulting pixel data may be passed to a texture and shading unit 80 which applies pixel or texture shading before the final pixel values for display are written to memory.”).

As to claim 16, claim 9 is incorporated and Howson discloses the shader stage output data comprises vertex data output from a first shader stage and additional data from a further shader stage that is subsequent to the first shader stage (Howson, Fig .1, ¶0015, “the source geometry data comprising vertex data and two or more sets of vertex connectivity data.” ¶0039, “vertexes of primitives can be used as input to tessellation and to geometry shaders or displacement engines that can amplify a number of primitives by dicing a larger primitive into smaller ones, or otherwise deform geometry so that an extent of geometry after these further geometry operations is different from an original extent.” ¶0051, “Shader 37 can perform further programmable shading operations on geometry and produce vertices to be stored in vertex cache 41.”).

As to claim 17, and Howson discloses in a graphics processing method for a graphics processing system configured to use a rendering space which is subdivided into a plurality of tiles, the graphics processing method comprising a geometry processing phase operating on received input graphics data items and a rasterisation phase operating on output of the geometry processing phase, the improvement comprising: in the geometry processing phase, writing to a memory, for each instance of one or more shader stages, shader stage output data used to process the received input graphics data items, wherein said one or more shader stages do not include a final shader stage used to determine transformed positions in a rendering space of one or more sub-primitives derived from said input graphics data items (See claim 1 for detailed analysis.).

As to claim 18, claim 17 is incorporated and Howson discloses said one or more shader stages comprise a pre-determined shader stage (See claim 2 for detailed analysis.).

As to claim 19, claim 17 is incorporated and Howson discloses in the rasterisation phase, storing in a cache a hierarchy of shader stage output data from a plurality of shader stages operating on input graphics data items, with different levels of the hierarchy representing output data from different re-executed stages of the plurality of shader stages for use in generating the rendering outputs for the tiles (See claim 8 for detailed analysis.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US Pub 2015/0317818 A1) in view of Fishwick et al. (US Pub 2014/0292782 A1).

As to claim 3, claim 1 is incorporated and Howson discloses the rendering space is divided into a plurality of tiles (Howson, ¶0020).
Howson does not explicitly disclose the geometry processing logic is further configured to generate priorities for items of shader stage output data of a hierarchy of shader stage output data based on the number of tiles that the items of shader stage output data overlap.
Fishwick teaches generate priorities for items of shader stage output data of a hierarchy of shader stage output data based on the number of tiles that the items of shader stage output data overlap (Fishwick, ¶0013, ¶0051, ¶0056, “for each of the parameter blocks, a count is determined of the number of tiles that overlap with at least one parameter of the parameter block. These counts therefore provide an indication of the number of tiles with which the parameters of a parameter block are associated. In other words, the count for a parameter block indicates how many of the tiles will be processed using at least one parameter from the parameter block.” ¶0075, “Eviction policies described herein consider how many tiles a parameter block overlaps with. Parameters from a parameter block containing primitives which overlap with only one or a small number of tiles are less likely to be required again to process another tile than parameters from a parameter block which contains primitives that overlap with many tiles. This realisation leads to the eviction policies which weight the eviction of parameters of parameter blocks from the parameter cache 118 based on tile coverage.”). 
 Howson and Fishwick are considered to be analogous art because all pertain to image rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Howson with the features of “generate priorities for items of shader stage output data of a hierarchy of shader stage output data based on the number of tiles that the items of shader stage output data overlap.” as taught by Fishwick. The suggestion/motivation would have been in order to have cache eviction policies consider how many tiles a parameter block overlaps with (Fiskwick, ¶0075)

As to claim 13, claim 9 is incorporated and the combination of Howson and Fishwick discloses the rasterisation logic is configured to have a cache controller arranged to evict items of shader stage output data from the cache based on generated priorities based on the number of tiles that the items of shader stage output data overlap (Howson, ¶0097, “These caching/cacheability characteristics may be effected by directing a cache coherency manager or cache replacement manager to expect a particular number of reads for a given set of data, and then to allow the data to be evicted.” ¶0102, “A cache coherency controller 515 may consume caching hints and control which data is evicted from cache hierarchy 510 and which data is pre-fetched.” Fishwick, ¶0013, ¶0051, ¶0056, “for each of the parameter blocks, a count is determined of the number of tiles that overlap with at least one parameter of the parameter block. These counts therefore provide an indication of the number of tiles with which the parameters of a parameter block are associated. In other words, the count for a parameter block indicates how many of the tiles will be processed using at least one parameter from the parameter block.” ¶0075, “Eviction policies described herein consider how many tiles a parameter block overlaps with. Parameters from a parameter block containing primitives which overlap with only one or a small number of tiles are less likely to be required again to process another tile than parameters from a parameter block which contains primitives that overlap with many tiles. This realisation leads to the eviction policies which weight the eviction of parameters of parameter blocks from the parameter cache 118 based on tile coverage.”).
Howson and Fishwick are considered to be analogous art because all pertain to image rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Howson with the features of “generate priorities for items of shader stage output data of a hierarchy of shader stage output data based on the number of tiles that the items of shader stage output data overlap.” as taught by 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Howson et al. (US Pub 2015/0317818 A1) in view of McCombe (US Pub 2013/0113800)

As to claim 12, claim 9 is incorporated and Howson discloses the rasterisation logic is configured to retrieve shader stage output data from the hierarchy stored in the cache (Howson, ¶0024, “both rasterization and ray tracing subsystems” “memories for storing source geometry, and cache(s) for storing finalized geometry. These memories may be part of a memory hierarchy.” ¶0051, “Vertices stored in vertex cache 41 can serve as a basis for producing data to be used during rasterization (e.g., tile-based rasterization) and during ray tracing operations “ ¶0106, “a vertex shader or geometry shader (outputting polygons/geometric primitives) may have its output sent towards or enqueued to a hierarchy building process.” ¶0107, “Producers can enqueue outputs in a queue to be read by one or more consumers; collections can be formed based on enqueued outputs.”).
Howson does not explicitly disclose a bottom-up manner.
However, a bottom-up retrieval in a tree structure are obvious to one of ordinary skill in the art. 
(McCombe, ¶0051, ¶0095, “FIG. 17 provides an example of bottom-up photon acceleration structure building.” ¶0099, “FIG. 17 depicted that photons were processed in a bottom-up fashion, where larger and larger volumes that abstract larger regions of 3-D space are created in multiple passes.”)
Howson and McCombe are considered to be analogous art because all pertain to image rendering. It would have been obvious before the effective filing date of the claimed invention to have modified Howson with the features of “a bottom-up manner.” as taught by McCombe. The suggestion/motivation would have been in order to arrive at a balanced system, with consideration of acceleration structure build time and ray traversal time (McCombe, ¶0050).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YU CHEN/Primary Examiner, Art Unit 2613